              Case 2:20-cr-00111-JCC Document 49 Filed 12/29/20 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0111-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ISAIAH THOMAS WILLOUGHBY,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s unopposed motion to extend its
18   deadline to respond to Defendant’s motion to dismiss the indictment (Dkt. No. 48.) Finding good
19   cause, the motion is GRANTED. The Government’s response is due January 11, 2021. The Clerk
20   is DIRECTED to renote Defendant’s motion (Dkt. No. 47) to January 18, 2021.
21          DATED this 29th day of December 2020.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Paula McNabb
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR20-0111-JCC
     PAGE - 1
